Title: Thomas Jefferson to Charles Willson Peale, 5 May 1809
From: Jefferson, Thomas
To: Peale, Charles Willson


          Dear Sir  Monticello May 5. 09.
          Your favor of Apr. 3. came to hand on the 23d of April. I have no doubt that the marked differences between the elephant & our colossal animal entitle him to a distinct appellation. one of those differences, & a striking one, is in the protuberances on the grinding surface of the teeth, somewhat in the shape of the mamma, mastos, or breast of a woman, which has induced Cuvier to call it the Mastodonte, or bubby-toothed; which name perhaps may be as good as any other, & worthy of adoption, as it is more important that all should agree in t giving the same name to the same thing, than that it should be the very best which might be given. I am afraid we shall lose mr Rembrandt Peale as we have lost all our great painters because we are not rich enough to bid t against other nations for their services. I have communicated to my grandson our consent to his attending mr Godon’s lectures in Mineralogy till the botanical course ends, after which he is to return home.I am totally occupied without doors, & enjoying a species of happiness I never before knew, that of doing whatever hits the humor of the moment without responsibility to any or injury to any one. letter writing having ceased to be a business, is very much neglected, and the exercises of the farm & garden engross nearly my whole time. I salute you with constant affection & respect.
          
            Th:
            Jefferson
        